internal_revenue_service p o box cincinnati oh release number release date date legend x county and state dear department of the treasury employer_identification_number contact person - id number contact telephone number uil _ you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable io the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 description of your request you provide scholarships to students who are residents of x who meet the criteria set forth in your trust agreement to attend the university or college selected by the recipient the criteria include the character of the individual the intelligence of the individual which shall be above average the scholastic record of the individual the need of the individual the number of scholarships you award each year and the amount of each scholarship will vary déperiding on the amount of funds available to be distributed the trust is letter catalog number 58263t required to annually distribute the greater of the net_income of the trust or the amount that must be distributed to satisfy code sec_4942 the local high schools post scholarship information in the counselors’ offices which are accessible to all students the scholarship advisory committee reviews the applications and advises you regarding the amount to be awarded to each applicant each year you advise the scholarship advisory committee of the amount of funds available to be awarded as scholarships the members of the scholarship advisory committee review the scholarship applications and rank the applicants based on grade point average and financial need as well as ensure recipients have been residents of x for at least two years the scholarship advisory committee then submits its selection to you all scholarships are awarded on an objective and non-discriminatory basis no scholarship may be awarded to any disqualified_person as defined in code sec_4946 students must apply each year you pay the scholarship proceeds directly to the university or college the recipient attends for the benefit of the recipient you provide a letter to each university or college specifying that the their acceptance of the funds constitutes their agreement to i refund any unused portion of the scholarship if a scholarship recipient fails to meet any term or condition of the scholarship and ii notify you if the scholarship recipient fails to meet any term or condition of the scholarship if the school will not agree to such terms you will obtain the needed reports and grade transcripts from the scholarship recipient you will arrange to receive and review grantee reports annually and upon completion of the purpose for which the grant was awarded investigate diversions of funds from their intended purposes and take all reasonable and appropriate steps to recover diverted funds you will ensure other grant funds held by a grantee are used for their intended purposes and withhold further payments to grantees until you obtain their assurances that future diversions will not occur and that they will take extraordinary precautions to prevent future diversions you will maintain all records relating to individual grants including information obtained to evaluate grantees identify whether a grantee is a disqualified_person establish the amount and purpose of each grant and establish that you undertook the supervision and investigation of grants basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure letter catalog number 58263t the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 a the grant is to be used for study at an educational_organization described in code sec_170 a ii other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request the effective date of our approval is date which is the date your request was submitted this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 b you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely director exempt_organizations letter catalog number 58263t
